Citation Nr: 1002070	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-25 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder (previously claimed as a nervous 
condition), to include schizophrenia and bipolar disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to June 
1976.

This matter is before the Board of Veterans' Affairs (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1980 rating decision denied service connection 
for a nervous condition.  It was held that the evidence did 
not show any nervous condition while the Veteran was on 
active duty, nor that the Veteran's current psychosis 
manifested itself within the presumptive period.  The Veteran 
was notified of the decision.  The Veteran did not submit a 
notice of disagreement within a year of issuance of the 
January 1980 decision.

2.  The evidence received since the January 1980 decision is 
not cumulative of the evidence previously in the record and 
is sufficient, when considered with the evidence previously 
of record, to raise a reasonable possibility of 
substantiating the claim for an acquired psychiatric 
disorder.

3.  The Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The January 1980 rating decision that denied service 
connection for a nervous condition became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has been received to reopen a 
claim for service connection for an acquired psychiatric 
disorder (previously claimed as a nervous condition).  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  PTSD was not incurred in, or aggravated by service.  
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in July 2005, 
December 2005, March 2006 and April 2006 prior to the date of 
the issuance of the appealed rating decisions.

The Board further notes that, in the March 2006 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Review of the record reveals that the March 2006 letter also 
essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified 
of the prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed, and 
further notice or development is not indicated.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously received 
by agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

By a decision dated January 1980, the RO denied service 
connection for a nervous condition.  The claim was denied on 
the bases that the Veteran did not have a nervous condition 
while on active duty, the condition which was a psychosis did 
not manifest itself within the presumptive period, and the 
current diagnosis was not considered a ratable entity.  The 
Veteran did not appeal this action after getting notice; 
therefore, the January 1980 decision became a final decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

The evidence of record at the time of the January 1980 final 
decision included the Veteran's service treatment records and 
inpatient records from Norwich Hospital dated 1978 to 1979.  
The Veteran's service treatment records were silent to any 
treatment for or diagnosis of a psychiatric disorder.  The 
records from Norwich Hospital indicated a diagnosis of 
schizophrenia.

In May 2005, the appellant submitted a claim to reopen a 
claim for service connection for a psychiatric disorder, to 
include schizophrenia and bipolar disorder.  The evidence 
received since the January 1980 final decision included 
service personnel records, VA treatment records, VA mental 
health examinations, private treatment records, and a March 
2007 transcript of a hearing before a Decision Review Officer 
(DRO).  

Service personnel records indicated that the Veteran was 
charged with two specifications of assault in violation of 
Article 128, UCMJ, and as a result requested an early 
discharge under Section F.  A Court Martial record indicated 
that the Veteran was consistently belligerent, antagonistic, 
antisocial, and resentful of authority.  The Veteran was 
determined to be an administrative burden on the unit and 
thus was granted an early discharge under honorable 
conditions.  Private treatment records reflected treatment 
and diagnoses of psychiatric conditions including 
schizophrenia, and bipolar disorder.  A VA examination dated 
June 1987 reflected a diagnosis of an antisocial personality 
disorder, with no evidence of schizophrenic disorder.  A July 
1987 VA examination reflected a diagnosis of active 
schizophrenia, paranoid type.  Private treatment records 
reflect both inpatient and outpatient treatment for 
psychiatric conditions.  At his DRO hearing, the Veteran 
testified that his current psychiatric disability had its 
onset during service, with his aggressive behavior during 
service being an early marker or sign of his current 
psychiatric disability.  

The evidence of record prior to the January 1980 decision 
noted that the Veteran did not have a diagnosis of a 
psychiatric disorder during service, nor did a psychiatric 
disorder manifest in the year following service.  The newly 
submitted evidence included service personnel records, which 
indicated that the Veteran was charged with two 
specifications of assault, and as a result requested an early 
discharge.  A Court Martial record indicated that the Veteran 
was consistently belligerent, antagonistic, antisocial, and 
resentful of authority.  The Veteran was determined to be an 
administrative burden on the unit, and therefore discharged.  
These records were not available to the RO prior to their 
January 1980 decision and bear directly and substantially 
upon the issue for consideration.  Accordingly, the Board 
finds that new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.

II.  The claim for service connection for PTSD.

The Veteran claims that he has PTSD related to his active 
service.  Specifically he contends that his PTSD was the 
result of fights he was involved in, resulting in his getting 
arrested by Military Police.  Additionally, he stated that he 
had PTSD and flashbacks related to his MOS which required him 
to build bombs.

To establish entitlement to service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his exposure to a traumatic event that would 
not necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

If the Veteran did not serve in combat, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The instant case turns on whether the Veteran has PTSD which 
is related to a verified service stressor.  The Board has 
carefully reviewed the evidence of record and finds that 
service connection for PTSD is not warranted.  
 
Service treatment records are silent as to any treatment for 
or diagnosis of any psychiatric disorder.  Examinations upon 
enlistment and discharge, dated April 1974 and June 1976 
respectively, noted a normal psychiatric state.  Reports of 
medical history upon enlistment and discharge similarly noted 
no complaints of trouble sleeping, depression, excessive 
worry, or nervous trouble of any sort.

Service personnel records indicated that the Veteran had an 
MOS of munitions maintenance specialist.  Personnel records 
also reflect that the Veteran was involved in two 
altercations during his active service for which he was 
charged with two specifications of assault in violation of 
Article 128, UCMJ.  As a result, the Veteran requested a 
discharge under Section F.  A Court Martial record indicated 
that the Veteran was consistently belligerent, antagonistic, 
antisocial, and resentful of authority.  The Veteran was 
determined to be an administrative burden on the unit, and 
was discharged under honorable conditions.

Post service treatment records reflect inpatient and 
outpatient treatment for psychiatric disorders including 
schizophrenia, schizoaffective disorder and bipolar disorder.  
However, post service treatment records are silent to any 
confirmed diagnosis of PTSD.  The Board notes that out of the 
voluminous psychiatric treatment records submitted, only one 
record dated July 2006 makes any mention of PTSD.  The July 
2006 VA treatment record indicated that the Veteran was 
referred for evaluation of schizoaffective disorder, bipolar 
disorder, and PTSD.  The nurse practitioner indicated that 
the Veteran was discharged early from service for fighting 
and three Article 15s, as well as had multiple post-service 
psychiatric hospitalizations.  Diagnoses of alcohol 
dependence in full sustained remission, cannabis abuse in 
full sustained remission, cocaine abuse in full sustained 
remission and schizoaffective disorder, depressive type, were 
provided.  However, no diagnosis of PTSD was provided.  

Thus there is no competent medical evidence showing a current 
diagnosis of PTSD.  To the contrary, the Veteran's voluminous 
psychiatric records consistently reflect psychiatric 
diagnoses including schizophrenia and bipolar disorder, with 
no diagnosis of PTSD provided.  In absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board further notes that under the circumstance of this 
case the Veteran is not entitled to a VA examination for the 
purpose of evaluating his claim for service connection for 
PTSD.  This is because under 38 U.S.C.A. § 5103A, such a 
medical examination is unnecessary for VA to make a decision 
on his claim as there is no competent evidence that the 
current disability or symptoms may be associated with 
service.  38 U.S.C.A. §  5103A(d)(2)(B).  The Board finds 
that in view of the lack of evidence supporting the Veteran's 
claim, any medical opinion linking PTSD to active service 
would be speculative and therefore not useful to VA in 
deciding the Veteran's claim.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  And as was previously explained herein, VA 
has attempted to obtain competent evidence from the Veteran 
through the notice and assistance requirements of the VCAA, 
but the Veteran has not responded with the type of evidence 
necessary to substantiate his claim.  

Because there is no current diagnosis of PTSD, the evidence 
does not show that the Veteran has a current disability 
related to, or incurred in service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for an acquired psychiatric 
disorder is granted.

Service connection for PTSD is denied.


REMAND

The Veteran has claimed that his current psychiatric 
disorder, to include schizophrenia, schizoaffective disorder, 
and bipolar disorder had its onset during his active service.

Service treatment records are silent to any diagnosis of a 
psychiatric condition.  However, service personnel records 
indicated that the Veteran was consistently belligerent, 
antagonistic, antisocial, and resentful of authority.  The 
Veteran was determined to be an administrative burden on the 
unit and received an early discharge.  

Numerous post service private and VA treatment records 
indicated diagnoses of psychiatric disorders.  Private 
treatment records reflected treatment and diagnoses including 
schizophrenia, and bipolar disorder.  A VA examination dated 
June 1987 reflected a diagnosis of an antisocial personality 
disorder, with no evidence of schizophrenic disorder.  A July 
1987 VA examination reflected a diagnosis of active 
schizophrenia, paranoid type.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  A VA examination with specific medical 
opinions should be obtained to resolve the issues discussed 
above.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain copies of all VA 
outpatient treatment records relating to 
his psychiatric disorders dated from 
January 2009 to the present and associate 
those records with the claims folder.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of the current psychiatric 
disorder(s), including schizophrenia, 
schizoaffective disorder, and bipolar 
disorder.  The claims file must be 
provided to the examiner prior to the 
examination.  All indicated evaluations, 
studies, and tests should be accomplished 
and any such results must be included in 
the examination report.  After performing 
the examination, the examiner should 
provide opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
current psychiatric disorder had its 
onset during service, was manifested 
within one thereafter or is in any way 
related to the Veteran's active service.  
A complete rationale for all opinions 
expressed must be provided.

3.  After the foregoing, the RO should 
review the evidence added to the record 
and readjudicate the Veteran's claim.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002 and 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


